Citation Nr: 1017201	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post left knee injury, probable chondromalacia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
November 1982.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which assigned a 10 percent rating for the left 
knee disability, effective July 27, 2007.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in January 2009, the Veteran indicated that he 
wished to testify at a hearing before the Board at the local 
RO.  He subsequently submitted a statement in June 2009 
wherein he withdrew his hearing request.  Therefore, the 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2009).


FINDING OF FACT

The left knee disability is manifested by pain and some 
reduction in full range of motion due to pain, however, the 
Veteran has flexion in excess of 45 degrees, and extension is 
not limited to 10 degrees or more.  The left knee disability 
does not cause instability, ankylosis, cartilage damage or 
loss, tibia or fibula impairment, or genu recurvatum.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the left knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 
5014, 5260 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disorder in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014.

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (2009).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  A noncompensable rating is provided 
where flexion is limited to 60 degrees, a 10 percent rating 
is assigned where flexion is limited to 45 degrees, a 20 
percent rating is assigned when flexion is limited to 30 
degrees, and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  
See also 38 C.F.R. § 4.71, Plate II (2009), which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

It is noted, "[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actual painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint."  38 C.F.R. § 4.59. 

The Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a Veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran contends that a higher rating is warranted for 
his service-connected status post left knee injury, probable 
chondromalacia.

Historically, the record reflects that the Veteran injured 
his left knee in service.  In an August 1983 rating decision, 
service connection for status post left knee injury, probable 
chondromalacia, was granted and a noncompensable rating was 
assigned.  In July 2007, the RO received the Veteran's 
informal claim, wherein he asserts that his service-connected 
knee disability has increased in severity.  As previously 
noted, by rating decision dated January 2008, the RO assigned 
a 10 percent disability rating, effective July 27, 2007.  The 
Veteran appealed therefrom.

A review of the record reveals that a higher rating is not 
warranted in this case.  As noted above, under Diagnostic 
Code 5014, osteomalacia, is rated based on the limitation of 
motion of the affected parts, as arthritis, degenerative.  
Under Diagnostic Code 5003, degenerative arthritis is rated 
based on limitation of motion of the affected joint.  With 
respect to Diagnostic Code 5260, the Board does not find that 
a higher evaluation is warranted.  

According to a November 2007 VA examination, the Veteran 
exhibited flexion to 90 degrees and extension to zero 
degrees.  The 2007 examiner also noted that there was severe 
fluid present in the left knee.  It was further noted that 
the collateral and cruciate ligaments tested normally.  
Drawer sign was absent and McMurray test was  negative.  The 
examiner could not detect crepitation or grinding in the 
patella or the rest of the joints.  Knees were not tender to 
pressure and there was no abnormal warmth.  Grinding, 
popping, and snapping could not be detected at the 
patellofemoral or femorotibial joints.  

An August 2008 VA examination revealed a diagnosis of left 
knee degenerative joint disease.  With three repetitions of 
active, passive, and repetitive range of motion movements, 
the examiner noted flexion to be to 90 degrees and extension 
to zero degrees.  There was no warmth, effusion, popliteal 
swelling and positive compression test, tenderness, and 
synovial swelling.  There was also no ligament instability or 
rotary instability.  Drawer test and McMurray's test were 
negative.  

A higher rating of 20 percent under DC 5003 is not warranted.  
The evidence does not show that the Veteran has the 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.

Although the evidence shows the Veteran has some impairment 
in his left knee, it does not produce a level of limited 
motion that would allow for the assignment of a 20 percent 
rating (flexion limited to 30 degrees).  The evidence also 
does not produce a level of limited extension to warrant the 
assignment of a separate rating in that regard (extension 
limited to 10 degrees).  Accordingly, the evidence does not 
establish that a higher evaluation is warranted under DC 5260 
or that a separate rating is warranted under 5261.  

The Board notes that separate ratings may be assigned for 
knee disabilities under DCs 5257 and 5003 where there is 
recurrent subluxation or lateral instability in addition to 
X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 
and VAOPGCREC 9- 98.  Both opinions require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.  Although the Veteran 
complained of popping and snapping in his knee, as noted 
above, VA examination reports indicate that there is no 
ligament instability of the Veteran's service-connected left 
knee.  

The Board has also considered other knee-related diagnostic 
codes to determine if any would result in higher or 
additional separate ratings than that already assigned, but 
finds none.  Diagnostic Code 5256 is inapt because there is 
no medical evidence of any ankylosis associated with the 
Veteran's knee disability, including with consideration of 
additional functional impairment due to pain.  Additionally, 
there is no evidence showing he has ever been diagnosed with 
impairment of the tibula and fibula or genu recurvatum or has 
had removal of the semilunar cartilage.  Therefore, 
Diagnostic Codes 5259, 5262, and 5263 do not assist the 
Veteran in obtaining a higher evaluation.  With regard to 
Diagnostic Code 5258, there is no evidence of any recurrent 
dislocation of the semilunar cartilage.  Therefore, rating 
under this code would also be inappropriate. 

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the present case, the evidence of record reveals 
complaints and objective findings of left knee pain, and pain 
was noted to have a functional impact in the 2008 
examination.  The record also reveals complaints of pain, 
swelling, and flare-ups lasting from hours to days.  However, 
the Veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  Although 
the Veteran after three repetitions lost 50 percent of left 
knee flexion due to pain, weakness and loss of coordination, 
the indicated limitation of motion on repetitive use is 
contemplated by the 10 percent rating in effect.  No 
limitation of extension was noted after three repetitions.  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Even when 
considering the Veteran's complaints of pain, swelling and 
flare-ups, the criteria for the higher rating based on the 
Veteran's range of motion for the left knee are not met.  

The Veteran is competent to report his symptoms.  See Layno 
v. Brown, 6 Vet. App. 435 (1994).  To the extent that he has 
asserted his service-connected left knee disability warrants 
more than the assigned 10 percent evaluation, the Board finds 
that the medical examinations do not establish that a rating 
in excess of 10 percent is warranted.

Finally, upon reviewing the longitudinal record in this case, 
the Board finds that a staged rating is not warranted.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a Veteran is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, 
the Board must determine if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  To do this, the Board must determine if the 
criteria found in the rating schedule reasonably describes 
the Veteran's disability level and symptomatology.  If this 
is the case, the Veteran's disability picture is contemplated 
by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral for extraschedular 
consideration is required.  If the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors, such as marked interference with employment 
and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate 
the Veteran's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of 
the third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111 (2008), affirmed sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).

In this instance, the Veteran's limitation of flexion is 
clearly accounted for in Diagnostic Codes 5014 and 5260.  The 
Board finds these Diagnostic Codes adequately address the 
Veteran's symptoms.

The Board notes that the Veteran has asserted that his 
service-connected knee disability has affected his ability to 
work in his usual occupational, as well as, some activities 
of daily living.  However, such impairment is found to be 
contemplated in the 10 percent schedular evaluation.  Even if 
the Veteran is unable to engage in prolonged physical 
activity due to his service-connected knee disability, the 
Veteran has not submitted any evidence showing marked 
interference with his occupational employment so as to render 
the application of the rating schedule impractical.  To the 
extent that the Veteran does experience occupational 
impairment, the schedule of ratings is based on average 
impairment of earning capacity.  Additionally, there is no 
evidence of record suggesting that the Veteran's left knee 
disability results in frequent periods of hospitalization.  
The evidence in this case does not show that the 
manifestations of the Veteran's service-connected disability 
have rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
There is no indication of such unusual or exceptional 
circumstances such as to warrant a remand for a referral to 
the Chief Benefits Director of VA's Compensation and Pension 
Service for extraschedular consideration.  See Thun v. Peake, 
22 Vet. App. 111 (2008), affirmed sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

For the reasons and bases expressed above, the Board 
concludes that a disability evaluation in excess of 10 
percent for status post left knee injury, probable 
chondromalacia, is not warranted.  The preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002).  The 
appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
September 2007, before the original adjudication of the 
claim.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The requirements of the VCAA also include notice 
of a disability rating and an effective date for award of 
benefits if service connection is granted.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The September 2007 
VCAA letter did address applicable Dingess requirements of 
disability rating and an effective date.  The Board concludes 
that the Veteran has been afforded appropriate notice under 
the VCAA.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  VA 
examinations were performed in 2007 and 2008 in order to 
obtain medical evidence as to the extent of the claimed 
disability.  The VA examinations are adequate for rating 
purposes.  The examination report contains a discussion of 
the Veteran's medical history, subjective complaints, and 
pertinent clinical findings.  The Board also notes that it is 
not required to remand an appealed disability benefit claim 
solely because of the passage of time since an otherwise 
adequate examination report was prepared.  VAOPGCPREC 11-95.  
There is no identified relevant evidence that has not been 
accounted for. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

A rating in excess of 10 percent for status post left knee 
injury, probable chondromalacia, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


